Case 13-05865-RLM-13         Doc 297     Filed 11/05/18     EOD 11/05/18 12:06:22        Pg 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                           )
                                                 )
Carl Edward Culmann                              )
                                                          CASE NUMBER: 13-05865-RLM-13
                                                 )
                                                 )
DEBTOR                                           )




                             NOTICE OF FINAL CURE PAYMENT

       Pursuant to Fed. Bankr. Rule 3002.1(f), the Trustee files Notice that the amount
required to cure the default in the below claim has been paid in full and that the Debtor has
completed all mortgage payments under the plan.

Name of Creditor: SPECIALIZED LOAN SERVICING LLC


FINAL CURE AMOUNT

   Court            Trustee
   Claim #           Claim #    Account #                Claim Allowed          Amount Paid
     6                  11        9092                      $1,412.73            $1,412.73

MONTHLY ONGOING MORTGAGE PAYMENT

__ Mortgage was paid through the Chapter 13 conduit.
    Trustee cured the pre-pet arrears of $1,412.73 and the post-petition arrears of $30,036.80
for June 2013 - July 2016.
XX Mortgage is paid directly by the Debtor.

        Within 21 days of service of this Notice, the creditor MUST file and serve on the Debtor,
Debtor’s counsel, and the Trustee, pursuant to Fed.R.Bank.P. 3002.1(g), a statement indicating
whether it agrees that the Debtor has paid in full the amount required to cure the default, has
paid all outstanding post-petition fees, costs or negative escrow amounts due, and whether,
consistent with § 1322(b)(5), the Debtor is otherwise current on all payments, or be subject to
further action of the Court.

The statement shall itemize the required cure or post-petition amounts, if any, that the Creditor
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the Creditor’s proof of claim and is not subject to Fed.R.Bank.P. 3001(f). Failure
to notify may result in sanctions.

Date: November 05, 2018
                                                 /s/ John M. Hauber
                                                 John M. Hauber, Trustee
Case 13-05865-RLM-13         Doc 297     Filed 11/05/18     EOD 11/05/18 12:06:22       Pg 2 of 2

                                 CERTIFICATE OF SERVICE

          I hereby certify that on Monday, November 5, 2018, a copy of the foregoing Notice of
Final Cure Payment was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court's Electronic Case Filing System. The party/parties may access
this filing through the Court's system.


                                              US Trustee
                                     ustpregion10.in.ecf@usdoj.gov


                                            LYNCH & BELCH
                                        erin@lynchandbelch.com




       I further certify that on Monday, November 5, 2018, a copy of the foregoing Notice of
Final Cure Payment was mailed by US First-Class mail, postage prepaid and properly
addressed to the following:

    SPECIALIZED LOAN SERVICING LLC                  Carl Edward Culmann
    P O BOX 636007                                  6363 S Tacoma Avenue
    LITTLETON, CO, 80163                            Indianapolis, IN, 46227

     Specialized Loan Servicing LLC 8742 Lucent
     Blvd, Ste 300
     Highlands Ranch, CO 80129




                                                  /s/ John M. Hauber
                                                  John M. Hauber, Trustee
